959 F.2d 236
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth CircuitUNITED STATES of America, Plaintiff-Appellee,v.Christopher Ray BENTLEY, Defendant-Appellant.
No. 91-5528.
United States Court of Appeals, Sixth Circuit.
March 26, 1992.

Before RALPH B. GUY, Jr. and DAVID A. NELSON, Circuit Judges, and REAVLEY, Senior Circuit Judge.*

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Christopher Ray Bentley was convicted of six counts of cocaine possession (21 U.S.C. § 841(a)(1)), one count of possessing an unregistered firearm (26 U.S.C. § 5861(d)), and one count of using a firearm in connection with a drug offense (18 U.S.C. § 924(c)(1) & (2)).   The district court sentenced Bentley to a term of eighty-seven (87) months and this appeal followed.   Counsel for both parties waived oral argument.


3
Upon consideration, we find no merit to the appeal.   Bentley contends that the district court erred by not dismissing the count of the indictment charging him with using a firearm in connection with a drug offense.   We have reviewed the evidence and find that there is ample support for the district court's decision that Bentley "used" the firearm in connection with a drug offense.   United States v. Henry, 878 F.2d 937, 944 (6th Cir.1989);   United States v. Brown, 915 F.2d 219, 226 (6th Cir.1990).


4
Accordingly, the district court's judgment is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Thomas M. Reavley, Senior Circuit Judge, United States Court of Appeals for the Fifth Circuit, sitting by designation